Case 3:19-mc-00205-FM Document 21-1 Filed 08/22/19 Page 1 of 5




            EXHIBIT 1
                 Case 3:19-mc-00205-FM Document 21-1 Filed 08/22/19 Page 2 of 5




4.2 Hunger Strikes                                            mental health personnel. Prior to 72 hours, staff
                                                              may refer a detainee for medical evaluation, and
I. Purpose and Scope                                          when clinically indicated, medical staff may refer
                                                              the detainee to a hospital;
This detention standard protects detainees’ health        2. The ICE/ERO Field Office Director shall be
and well-being by monitoring, counseling and                 immediately notified when a detainee is on a
providing appropriate treatment to any detainee who          hunger strike, declared or otherwise;
is on a hunger strike.
                                                          3. The detainee’s health shall be carefully monitored
Nothing in this detention standard is intended to            and documented, as shall the detainee’s intake of
limit or override the exercise of sound medical              foods and liquids. The clinical director,
judgment by the clinical medical authority (CMA)             designated physician or treating medical staff
responsible for a detainee’s medical care. Each case         shall conduct a full clinical and mental health
must be evaluated on its own merits and specific             assessment and evaluation, and recommend a
circumstances, and treatment shall be given in               course of treatment, intervention or follow-up;
accordance with accepted medical practice.
                                                          4. When medically advisable, a detainee on a hunger
This detention standard applies to the following             strike shall be isolated for close supervision,
types of facilities housing ICE/ERO detainees:               observation and monitoring;
  •   Service Processing Centers (SPCs);                  5. Medical, mental health or hospital staff shall offer
  •   Contract Detention Facilities (CDFs); and              counseling regarding medical risks and detainees
                                                             shall be encouraged to end the hunger strike or
  •   State or local government facilities used by           accept medical treatment;
      ERO through Intergovernmental Service
                                                          6. Refusal of medical treatment shall be documented
      Agreements (IGSAs) to hold detainees for more
                                                             in the detainee’s medical file;
      than 72 hours.
                                                          7. Involuntary medical treatment shall be
Procedures in italics are specifically required for
                                                             administered only with medical, psychiatric and
SPCs, CDFs, and Dedicated IGSA facilities. Non-
                                                             legal safeguards;
dedicated IGSA facilities must conform to these
procedures or adopt, adapt or establish alternatives,     8. A record of interactions with the striking
provided they meet or exceed the intent represented          detainee, the provision of food, attempted and
by these procedures.                                         successfully administered medical treatment, and
                                                             communications between the CMA, facility
Various terms used in this standard may be defined
                                                             administrator and ICE/ERO regarding the striking
in standard “7.5 Definitions.”
                                                             detainee shall be established; and
II. Expected Outcomes                                     9. The facility shall provide communication
                                                             assistance to detainees with disabilities and
The expected outcomes of this detention standard
                                                             detainees who are limited in their English
are as follows (specific requirements are defined in
                                                             proficiency (LEP). The facility will provide
“V. Expected Practices”).
                                                             detainees with disabilities with effective
1. Any detainee who does not eat for 72 hours shall          communication, which may include the
   be referred to the medical department for                 provision of auxiliary aids, such as readers,
   evaluation and possible treatment by medical and          materials in Braille, audio recordings, telephone


4.2 | Hunger Strikes                                    253                                        PBNDS 2011
                                                                                         (Revised December 2016)
                 Case 3:19-mc-00205-FM Document 21-1 Filed 08/22/19 Page 3 of 5



   handset amplifiers, telephones compatible with            Procedures for identifying and referring a detainee
   hearing aids, telecommunications devices for deaf         suspected or announced to be on a hunger strike to
   persons (TTYs), interpreters, and note-takers, as         medical staff shall include obtaining from qualified
   needed. The facility will also provide detainees          medical personnel an assessment of whether the
   who are LEP with language assistance, including           detainee’s action is reasoned and deliberate, or the
   bilingual staff or professional interpretation and        manifestation of a mental illness.
   translation services, to provide them with                Facilities shall immediately notify the local Field
   meaningful access to its programs and activities.         Office Director or his/her designee when an
   All written materials provided to detainees shall         ICE/ERO detainee begins a hunger strike.
   generally be translated into Spanish. Where               1. Staff shall consider any detainee observed to have
   practicable, provisions for written translation shall        not eaten for 72 hours to be on a hunger strike,
   be made for other significant segments of the                and shall refer him/her to the CMA for evaluation
   population with limited English proficiency.                 and management.
   Oral interpretation or assistance shall be provided       2. Medical personnel shall document the reasons for
   to any detainee who speaks another language into             placing a detainee in a single occupancy
   which written material has not been translated, or           observation room. This decision shall be reviewed
   who is illiterate.                                           every 72 hours. Medical personnel shall monitor
III. Standards Affected                                         the detainee in a single-occupancy observation
                                                                room, when medically advisable and taking into
This detention standard replaces “Hunger Strikes”               consideration the detainee’s mental health needs.
dated 12/2/2008.                                                If measuring food and liquid intake/output
                                                                becomes necessary, medical personnel shall make
IV. References                                                  a decision about appropriate housing placement.
American Correctional Association, Performance-              C. Initial Medical Evaluation and
based Standards for Adult Local Detention                       Management
Facilities, 4th Edition: 4-ALDF-2A-52, 4D-15.
                                                             Medical staff shall monitor the health of a detainee
National Commission on Correctional Health Care,
                                                             on a hunger strike. If a detainee engaging in a
Standards for Health Services in Jails (2014).
                                                             hunger strike has been previously diagnosed with a
ICE/ERO Performance-based National Detention                 mental condition, or is incapable of giving informed
Standards 2011: “4.3 Medical Care.”                          consent due to age or illness, appropriate
                                                             medical/administrative action shall be taken in the
V. Expected Practices                                        best interest of the detainee.
A. Staff Training                                            1. During the initial evaluation of a detainee on a
                                                                hunger strike, medical staff shall:
All staff shall be trained initially and annually
thereafter to recognize the signs of a hunger strike,            a. measure and record height and weight;
and to implement the procedures for referral for                 b. measure and record vital signs;
medical assessment and for management of a
detainee on a hunger strike.                                     c. perform urinalysis;

B. Initial Referral                                              d. conduct psychological/psychiatric evaluation;



4.2 | Hunger Strikes                                       254                                        PBNDS 2011
                                                                                            (Revised December 2016)
                 Case 3:19-mc-00205-FM Document 21-1 Filed 08/22/19 Page 4 of 5



   e. examine general physical condition; and                    treatment, and communications between the
                                                                 CMA, facility administrator, and ICE/ERO
   f. if clinically indicated, proceed with other
                                                                 regarding the striking detainee.
      necessary studies.
2. Medical staff shall measure and record weight and         D. Food and Liquid Intake and Output
   vital signs at least once every 24 hours during the       After consultation with the CMA, the facility
   hunger strike and repeat other procedures as              administrator may require staff to measure and
   medically indicated.                                      record food and water intake and output as follows:
3. Qualified medical personnel may modify or                 1. Record intake and output in the medical record
   augment standard treatment protocols when                    using an IHSC “Hunger Strike Form” or
   medically indicated.                                         equivalent;
4. Medical staff shall record all examination results        2. Deliver three meals per day to the detainee’s
   in the detainee’s medical file.                              room unless otherwise directed by the CMA—
5. If the detainee refuses the initial medical                  staff shall physically deliver each meal regardless
   evaluation or any treatment or other medical                 of the detainee’s response to an offered meal;
   procedures, medical staff must attempt to secure          3. Provide an adequate supply of drinking water or
   the detainee’s signature on a “Refusal of                    other beverages; and
   Treatment” form. If the detainee will not
   cooperate by signing, staff shall note this on the        4. Remove from the detainee’s room all food items
   “Refusal of Treatment” form.                                 not authorized by the CMA. During the hunger
                                                                strike, the detainee may not purchase
6. Any detainee refusing medical treatment shall be             commissary/vending machine food.
   monitored by medical staff to evaluate whether
   the hunger strike poses a risk to the detainee’s life     E. Refusal to Accept Treatment
   or permanent health. See “Section V,” “E, Refusal         An individual has a right to refuse medical treatment.
   to Accept Treatment” below in this standard.              Before involuntary medical treatment is
7. If medically necessary, the detainee may be               administered, staff shall make reasonable efforts to
   transferred to a community hospital or a                  educate and encourage the detainee to accept
   detention facility appropriately equipped for             treatment voluntarily. Involuntary medical treatment
   treatment.                                                shall be administered in accordance with established
                                                             guidelines and applicable laws and only after the
8. After the hunger strike, medical staff shall
                                                             CMA determines the detainee’s life or health is at
   continue to provide appropriate medical and
                                                             risk.
   mental health follow-up. Only a physician may
   order a detainee’s release from hunger strike             1. Medical staff shall explain to the detainee the
   treatment and shall document that order in the               medical risks associated with refusal of treatment,
   detainee’s medical record. A notation shall be               and shall document treatment efforts in the
   made in the detention file when the detainee has             detainee’s medical record.
   ended the hunger strike.                                  2. The physician may recommend involuntary
9. Records shall be kept of all interactions with the           treatment when clinical assessment and laboratory
   striking detainee, the provision of food,                    results indicate the detainee’s weakening
   attempted and successfully administered medical              condition threatens the life or long-term health of



4.2 | Hunger Strikes                                       255                                       PBNDS 2011
                                                                                            (Revised December 2016)
                  Case 3:19-mc-00205-FM Document 21-1 Filed 08/22/19 Page 5 of 5



  the detainee.                                                    court order, ICE/ERO may consider other
                                                                   action if the hunger strike continues.
  a. The facility administrator shall notify ICE/ERO
     if a detainee is refusing treatment, and the                  1) If a court order is to be pursued, ICE/ERO
     health services administrator shall notify the                   shall work with the local ICE Office of Chief
     respective ICE/ERO Field Office Director in                      Counsel to work with the U.S. Attorney’s
     writing of any proposed plan to involuntarily                    Office to make the arrangements for a court
     feed the detainee if the hunger strike                           hearing.
     continues. Under no circumstances may a                3. Medical staff shall:
     facility administer involuntary medical
     treatment without authorization from                       a. document all treatment efforts and each
     ICE/ERO.                                                      treatment refusal in the detainee’s medical
                                                                   record;
  b. The Field Office Director, in consultation with
     the CMA, shall then contact the respective ICE             b. continue clinical and laboratory monitoring as
     Office of Chief Counsel and the U.S. Attorney’s               necessary until the detainee’s life or health is
     Office with jurisdiction. After discussing the                out of danger; and
     case, the attorneys shall recommend whether or             c. continue medical and mental health follow-up
     not to pursue a court order. ICE policy is to seek            as necessary.
     a court order to obtain authorization for
     involuntary medical treatment. If a court              F. Release from Treatment
     determines that it does not have jurisdiction to       Only the physician may order the termination of
     issue such an order, or a hospital refuses to          hunger strike treatment; the order shall be
     administer involuntary sustenance pursuant to a        documented in the detainee’s medical record.




4.2 | Hunger Strikes                                      256                                       PBNDS 2011
                                                                                           (Revised December 2016)
